ALLOWABILITY NOTICE
Claims 1-8, 10-16 and 18-20 are pending in this action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Terrile on 7/27/2022.

The claims are amended as follow:

1. (Currently Amended) A method for selecting system configurations to validation test, the method comprising: 
determining all valid system configurations; 
clustering the valid system configurations into a plurality of sets of system configurations, wherein each member of a set of system configurations has common components; 
scoring configurations in each cluster using one or more scoring factors wherein for each configuration, determining a standardized number of new, unique, distinct, and difficult components in the configuration, a standardized number of new components in the configuration, a standardized number of unique component types in the configuration, and a standardized number of as-sold components in the configuration; 
prioritizing clusters using the scores of each cluster; and 
selecting a configuration for validation test using priority of the clusters and scoring of configurations in the clusters.

2. (Previously Presented) The method of Claim 1 wherein said determining all valid configurations comprises: 
determining a set of base configurations; 
determining a set of riser slot configurations; 
combining the set of base configurations with the set of riser slot configurations.

3. (Previously Presented) The method of Claim 2 wherein the set of base configurations comprises all possible configurations of two or more of chassis, backplane, redundant array of independent disks (RAID) controller, riser type, and number of central processing units (CPUs).

4. (Previously Presented) The method of Claim 2 wherein said determining the set of riser slot configurations comprises selecting components for riser slots using a probabilistic sampling and resampling process to assign probability of selection in light of one or more criteria.

5. (Previously Presented) The method of Claim 4 wherein the one or more criteria comprise: 
a number of components associated with a vendor; 
a number of slots into which a component can be inserted; and 
a number of components of a component type.

6. (Previously Presented) The method of Claim 1 wherein said determining all valid system configurations uses data sources comprising one or more of: 
rules and restrictions for populating riser slots; 
rules and restrictions for base configurations; 
a parts distribution list; 
CPU models for a given platform release; new, unique, distinct, and difficult component identification; and 
a number of units of as-sold components in previous generations of products.

7. (Previously Presented) The method of Claim 1 wherein said clustering the valid system configurations comprises: 
generating a singular value decomposed (SVD) translated matrix from the valid system configurations information; 
performing a plurality of clustering methods on the SVD translated matrix.

8. (Previously Presented) The method of Claim 7 wherein said performing the plurality of clustering methods on the SVD translated matrix comprises: 
performing k-means clustering on the SVD translated matrix to generate a first set of clusters; and 
performing Kohenon self-organizing map (SOM) neural network competitive clustering on the SVD translated matrix to generate a second set of clusters.

9. (Canceled).

10. (Currently Amended) The method of Claim [[9]] 1 further comprising: determining a representative of each cluster wherein the representative has a highest score of all members of the cluster.

11. (Previously Presented) The method of Claim 10 wherein said prioritizing clusters comprises ordering the representatives of each cluster.

12. (Currently Amended) A system for selecting test system configurations for validation testing, the system comprising: 
a processor; 
a data bus coupled to the processor; 
a non-transitory, computer-readable storage medium, coupled to the data bus, and storing instructions executable by the processor, the instructions configured to 
determine all valid test system configurations, 
cluster the valid test system configurations into a plurality of sets of test system configurations, wherein each member of a set of test system configurations has common components, 
score configurations in each cluster using one or more scoring factors further comprising for each configuration, determine: a standardized number of new, unique, distinct, and difficult components in the configuration; a standardized number of new components in the configuration; a standardized number of unique component types in the configuration; and a standardized number of as-sold components in the configuration, 
prioritize clusters using the scores of each cluster, and 
select a configuration for validation test using priority of the clusters and scoring of configurations in the clusters.

13. (Previously Presented) The system of Claim 12 wherein the instructions configured to: 
determine all valid test system configurations further comprise instructions configured to: 
determine a set of base configurations; determine a set of riser slot configurations; 
combine the set of base configurations with the set of riser slot configurations.

14. (Previously Presented) The system of Claim 12 further comprising: 
a network interface, coupled to the data bus, and configured to communicate with a network and receive, from a data server coupled to the network, data sources comprising one or more of 
rules and restrictions for populating riser slots, 
rules and restrictions for base configurations, 
a parts distribution list, 
CPU models for a given platform release, 
new, unique, distinct, and difficult components identification, and 
a number of units of as-sold components in previous generations of products; wherein the instructions configured to determine all valid test system configurations use the data sources for said determining.

15. (Previously Presented) The system of Claim 12 wherein the instructions configured to cluster the valid test system configurations further comprising instructions configured to 
generate a singular value decomposed (SVD) translated matrix from the valid system configuration information; and 
perform a plurality of clustering methods on the SVD translated matrix.

16. (Previously Presented) The system of Claim 15 wherein the instructions configured to perform a plurality of clustering methods on the SVD translated matrix further comprise instructions configured to 
perform k-means clustering on the SVD translated matrix to generate a first set of clusters; and 
perform Kohenon SOM neural network competitive clustering on the SVD translated matrix to generate a second set of clusters.

17. (Canceled).

18. (Currently Amended) The system of Claim [[17]] 12 wherein the computer-readable storage medium stores further instructions configured to determine a representative of each cluster wherein the representative has a highest score of all members of the cluster.

19. (Previously Presented) The system of Claim 18 wherein the instructions for prioritizing clusters comprises instructions for ordering the representatives of each cluster.

20. (Currently Amended) A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for: 
determining all valid system configurations; 
clustering the valid system configurations into a plurality of sets of system configurations, wherein each member of a set of system configurations has common components; 
scoring configurations in each cluster using one or more scoring factors wherein for each configuration, determining a standardized number of new, unique, distinct, and difficult components in the configuration, a standardized number of new components in the configuration, a standardized number of unique component types in the configuration, and a standardized number of as-sold components in the configuration; 
prioritizing clusters using the scores of each cluster; 
selecting a configuration for validation test using priority of the clusters and scoring of configurations in the clusters.

Reasons for Allowance
Claims 1-8, 10-16 and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  The cited prior art references, Nagarajegowda et al. (US PGPUB No. 2022/0129172), Carames et al. (US PGPUB No. 2020/0293436), Miyamoto et al. (JP-2017027278-A), Jiang et al. (CN-103260050-A), Sartin et al. (US PGPUB No. 2013/0160129), Akue et al. ("Runtime configuration validation for self-configurable systems," 2013 IFIP/IEEE International Symposium on Integrated Network Management (IM 2013), 2013, pp. 712-715), IEEE ("IEEE Standard for System and Software Verification and Validation," in IEEE Std 1012-2012 (Revision of IEEE Std 1012-2004) , vol., no., pp.1-223, 25 May 2012, doi: 10.1109/IEEESTD.2012.6204026) and Xie et al. ("Component-based hardware/software co-verification," Fourth ACM and IEEE International Conference on Formal Methods and Models for Co-Design, 2006. MEMOCODE '06. Proceedings., 2006, pp. 27-36, doi: 10.1109/MEMCOD.2006.1695897), do not alone or in combination teach the recited features of independent claims 1, 12 and 20. For example, the invention scores each configuration in each cluster using one or more scoring factors. Furthermore, for each configuration, the invention determines a standardized number of new, unique, distinct, and difficult components, a standardized number of new components, a standardized number of unique component types, and a standardized number of as-sold components. These features along with the other recited features of independent claims 1, 12 and 20 and its claims make the claimed inventions allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is 571-270-7179.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        August 5, 2022